[Cite as State v. Lacy, 2021-Ohio-1776.]


                                     IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                     ASHTABULA COUNTY, OHIO


 STATE OF OHIO,                                  :        OPINION

                  Plaintiff-Appellee,            :
                                                          CASE NOS. 2020-A-0041
         - vs -                                  :                  2020-A-0042

 JONAH RASHUAN ERNEST LACY                       :
 a.k.a. JONAH LACY,
                                                 :
                  Defendant-Appellant.
                                                 :


 Criminal Appeals from the Ashtabula County Court of Common Pleas, Case Nos. 2018
 CR 00144 and 2018 CR 00277.

 Judgment: Affirmed.


 Colleen M. O’Toole, Ashtabula County Prosecutor, and Shelley M. Pratt, Assistant
 Prosecutor, Ashtabula County Prosecutor’s Office, 25 West Jefferson Street, Jefferson,
 Ohio 44047 (For Plaintiff-Appellee).

 Jonah Lacy, pro se, A750-690, Lake Erie Correctional Institution, 501 Thompson Road,
 P.O. Box 8000, Conneaut, Ohio 44030 (Defendant-Appellant).



THOMAS R. WRIGHT, J.

        {¶1}      Appellant, Jonah Lacy, appeals from the judgments denying his motions for

jail-time credit. We affirm.

        {¶2}      This consolidated appeal stems from two criminal cases against Lacy. In

the first case, Lacy was indicted on one charge of failure to comply with the order or signal
of a police officer. In the second case, Lacy was indicted on several drug trafficking

charges.

         {¶3}   Lacy entered guilty pleas to the failure to comply charge and to certain drug

charges pursuant to plea agreements, and the remaining charges were dismissed. The

trial court sentenced Lacy to 12 months of incarceration in the first case, with 23 days of

jail-time credit. In the second case, the trial court sentenced him to three years of

imprisonment, with no jail-time credit.

         {¶4}   On May 8, 2020, Lacy moved for additional jail-time credit of 184 days in

each case. The trial court overruled Lacy’s motions on the basis that Lacy was serving

his sentence in an unrelated case during the time period he cited.

         {¶5}   Lacy’s sole assigned error states:

         {¶6}   “The Trial Court erred when it abused Appellant for violating community

control was erroneous because the Trial Court incorrectly calculated jail-time credit.”

(Sic.)

         {¶7}   Lacy restates his assigned error after his table of contents as follows: “The

trial court erred when it abused its discretion when it denied the appellant’s motion for

additional jail-time credit pursuant to Fugate and Caccamo.”

         {¶8}   R.C. 2929.19(B)(2)(g) provides, in relevant part:

                Subject to division (B)(3) of this section, if the sentencing court
                determines at the sentencing hearing that a prison term is
                necessary or required, the court shall * * *

                (g)(i) Determine, notify the offender of, and include in the
                sentencing entry the total number of days, including the
                sentencing date but excluding conveyance time, that the
                offender has been confined for any reason arising out of the
                offense for which the offender is being sentenced and by
                which the department of rehabilitation and correction must



                                                2
              reduce the definite prison term imposed on the offender as the
              offender’s stated prison term or, if the offense is an offense
              for which a non-life felony indefinite prison term is imposed
              under division (A)(1)(a) or (2)(a) of section 2929.14 of the
              Revised Code, the minimum and maximum prison terms
              imposed on the offender as part of that non-life felony
              indefinite prison term, under section 2967.191 of the Revised
              Code. The court’s calculation shall not include the number of
              days, if any, that the offender served in the custody of the
              department of rehabilitation and correction arising out of any
              prior offense for which the prisoner was convicted and
              sentenced.

              (ii) In making a determination under division (B)(2)(g)(i) of this
              section, the court shall consider the arguments of the parties
              and conduct a hearing if one is requested.

              (iii) The sentencing court retains continuing jurisdiction to
              correct any error not previously raised at sentencing in making
              a determination under division (B)(2)(g)(i) of this section. The
              offender may, at any time after sentencing, file a motion in the
              sentencing court to correct any error made in making a
              determination under division (B)(2)(g)(i) of this section, and
              the court may in its discretion grant or deny that motion. If the
              court changes the number of days in its determination or
              redetermination, the court shall cause the entry granting that
              change to be delivered to the department of rehabilitation and
              correction without delay. Sections 2931.15 and 2953.21 of
              the Revised Code do not apply to a motion made under this
              section.

              ***

(Emphasis added.); see also State v. Corpening, 11th Dist. Ashtabula Nos. 2018-A-0094

& 2018-A-0095, 2019-Ohio-4833, 137 N.E.3d 116, ¶ 19, quoting State v. Quarterman, 8th

Dist. Cuyahoga No. 101064, 2014-Ohio-5796, ¶8 (statute as amended in 2012 “‘mark[ed]

a significant change in the law regarding jail-time credit’”).

       {¶9}   Here, the court’s sentencing entries note that Lacy was to receive 23 days

jail-time credit in the first case and no jail-time credit in the second case “as agreed to by

counsel.” This language suggests that counsel for the state and for Lacy stipulated to the



                                              3
calculated amount of jail-time credit. Regardless, the records do not contain transcripts

of the sentencing hearings, precluding our review of this issue.

      {¶10} Although R.C. 2929.19(B)(2)(g)(iii) “allows a defendant to raise an issue

regarding his jail-time credit in a post-conviction motion,” he can do so “only when the

issue was not considered during the sentencing hearing. If an issue was raised and

considered at the time the trial court rendered its original credit ruling, it cannot be

asserted again in a motion for additional credit.” State v. Guiterres, 11th Dist. Trumbull

No. 2015-T-0116, 2016-Ohio-5572, ¶ 15, citing State v. Smith, 10th Dist. Franklin Nos.

15AP-209 & 15AP-214, 2015-Ohio-4465, ¶ 9. “Moreover, in moving for an additional

credit, the defendant has the burden of demonstrating that their argument was not

previously considered at sentencing.” Guiterres at ¶ 15, citing Smith at ¶ 10.

      {¶11} Because the records do not contain transcripts of the sentencing hearings,

Lacy cannot demonstrate whether the issue of jail-time credit that he now raises was

considered at sentencing. “On this basis alone, the substance of [Lacy]’s argument

cannot be addressed, and his sole assignment is without merit.” Guiterres at ¶ 16.

      {¶12} Accordingly, the judgments are affirmed.



MARY JANE TRAPP, P.J.,

CYNTHIA WESTCOTT RICE, J.,

concur.




                                            4